DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7, 8 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 12 and 14-18 of U.S. Patent No. 10, 832,656. Although the claims at issue are not identical, they are not patentably distinct from each other because, claims 1, 3-7, 8, and 10-14, are similar in scope and content of the patented claims 1, 3-7, 12 and 14-18 of the patent issued to the same Applicant. Claims 15-20 are similar in scope and content of claims 1-14 and are rejected under similar rationale.
It is clear that all the elements of the application claims, 1, 3-7, 8 and 10-14 are to be found in patented claims 1, 3-7, 12 and 14-18 (as the application claims 1, 3-7, 8 and 10-14  fully encompasses patented claims 1, 3-7, 12 and 14-18).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1, 3-7, 12 and 14-18  of the patent is in effect a “species” of the “generic” invention of the application claims . It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1, 3-7, 8 and 10-14, is anticipated by claims 1, 3-7, 12 and 14-18, of the patent, it is not patentably distinct from of the patented claims.

Application No: 17/341,781
Patent No: 10,832,656
1. A computing device comprising: a processor; non-transient memory operably connected to the processor, the non-transient memory comprising instructions that, when executed by the processor, cause the processor to perform a method comprising the following steps: retrieving a digital form comprising a plurality of fields; retrieving a plurality of field definitions associated with the plurality of fields; receiving a character string; recognizing a plurality of target keywords in the character string; extracting a plurality of sub-strings from the character string based on the target keywords; generating a numerical score by analyzing each sub-string for compliance with each of the plurality of field definitions, where each of the plurality of field definitions comprises a field name and a data type and corresponds to one of the plurality of fields in the digital form; and populating a plurality of the fields in the digital form based on the numerical score generated during the analysis of each sub-string for compliance with each of the plurality of field definitions.
1. A computing device comprising: a processor; non-transient memory operably connected to the processor, the non-transient memory comprising instructions that, when executed by the processor, cause the processor to perform a method comprising the following steps: retrieving a digital form comprising a plurality of fields; retrieving a plurality of field definitions associated with the plurality of fields; generating a character string by applying a speech recognition algorithm to audio data comprising a user's speech; recognizing a plurality of target keywords in the character string; extracting a plurality of sub-strings from the character string based on the target keywords; generating a numerical score by analyzing each sub-string for compliance with each of the plurality of field definitions, where each of the plurality of field definitions comprises a field name and a data type and corresponds to one of the plurality of fields in the digital form, where each sub-string is analyzed in real-time while the user speaks; and populating a plurality of the fields in the digital form based on the numerical score generated during the analysis of each sub-string for compliance with each of the plurality of field definitions.
2. The computing device of claim 1, where the character string is generated using optical character recognition (OCR).

3. The computing device of claim 1, where the plurality of field definitions further comprises target keywords associated with the plurality of fields in the digital form.
3. The computing device of claim 1, where the plurality of field definitions further comprises target keywords associated with the plurality of fields in the digital form.
4. The computing device of claim 1, where analyzing each sub-string for compliance with each of a plurality of field definitions comprises applying a pattern-recognition algorithm to the sub-strings and the field definitions.
4. The computing device of claim 1, where analyzing each sub-string for compliance with each of a plurality of field definitions comprises applying a pattern-recognition algorithm to the sub-strings and the field definitions.
5. The computing device of claim 4, where the pattern-recognition algorithm is generated using machine learning.
5. The computing device of claim 4, where the pattern-recognition algorithm is generated using machine learning.
6. The computing device of claim 4, where the method further comprises retrieving the pattern-recognition algorithm.
6. The computing device of claim 4, where the method further comprises retrieving the pattern-recognition algorithm.
7. The computing device of claim 6 where the pattern-recognition algorithm is retrieved from a remote server.
7. The computing device of claim 6 where the pattern-recognition algorithm is retrieved from a remote server.
8. A computing device comprising: a processor; non-transient memory operably connected to the processor, the non-transient memory comprising instructions that, when executed by the processor, cause the processor to perform a method comprising the following steps: retrieving a digital form comprising a plurality of fields; generating a plurality of field definitions associated with the plurality of fields, based on the digital form; receiving a character string; recognizing a plurality of target keywords in the character string; extracting a plurality of sub-strings from the character string based on the target keywords; generating a numerical score by analyzing each sub-string for compliance with each of the plurality of field definitions, where each of the plurality of field definitions comprises a field name and a data type and corresponds to one of the plurality of fields in a digital form; and populating a plurality of the fields in the digital form based on the numerical score generated during the analysis of each sub-string for compliance with each of the plurality of field definitions.
12. A computing device comprising: a processor; non-transient memory operably connected to the processor, the non-transient memory comprising instructions that, when executed by the processor, cause the processor to perform a method comprising the following steps: retrieving a digital form comprising a plurality of fields; generating a plurality of field definitions associated with the plurality of fields, based on the digital form; generating a character string by applying a speech recognition algorithm to audio data comprising a user's speech; recognizing a plurality of target keywords in the character string; extracting a plurality of sub-strings from the character string based on the target keywords; generating a numerical score by analyzing each sub-string for compliance with each of the plurality of field definitions, where each of the plurality of field definitions comprises a field name and a data type and corresponds to one of the plurality of fields in the digital form, where each sub-string is analyzed in real-time while the user speaks; and populating a plurality of the fields in the digital form based on the numerical score generated during the analysis of each sub-string for compliance with each of the plurality of field definitions.
9. The computing device of claim 8, where the character string is generated using optical character recognition (OCR).

10. The computing device of claim 8, where the plurality of field definitions further comprises target keywords associated with the plurality of fields in the digital form.
14. The computing device of claim 12, where the plurality of field definitions further comprises target keywords associated with the plurality of fields in the digital form.
11. The computing device of claim 8, where analyzing each sub-string for compliance with each of a plurality of field definitions comprises applying a pattern-recognition algorithm to the sub-strings and the field definitions.
15. The computing device of claim 12, where analyzing each sub-string for compliance with each of a plurality of field definitions comprises applying a pattern-recognition algorithm to the sub-strings and the field definitions.
12. The computing device of claim 11, where the pattern-recognition algorithm is generated using machine learning.
16. The computing device of claim 15, where the pattern-recognition algorithm is generated using machine learning.
13. The computing device of claim 12, where the method further comprises retrieving the pattern-recognition algorithm.
17. The computing device of claim 15, where the method further comprises retrieving the pattern-recognition algorithm.
14. The computing device of claim 14 where the pattern-recognition algorithm is retrieved from a remote server.
18. The computing device of claim 17 where the pattern-recognition algorithm is retrieved from a remote server.
15. A method comprising the steps of: retrieving, via a processor, a digital form comprising a plurality of fields; retrieving, via the processor, a plurality of field definitions associated with the plurality of fields; receiving, via the processor, a character string; recognizing, via the processor, a plurality of target keywords in the character string; extracting, via the processor, a plurality of sub-strings from the character string based on the target keywords; generating, via the processor, a numerical score by analyzing each sub-string for compliance with each of the plurality of field definitions, where each of the plurality of field definitions comprises a field name and a data type and corresponds to one of the plurality of fields in the digital form; and populating, via the processor, a plurality of the fields in the digital form based on the numerical score generated during the analysis of each sub-string for compliance with each of the plurality of field definitions.

16. The method of claim 1, where the character string is generated using optical character recognition (OCR).

17. The method of claim 1, where the plurality of field definitions further comprises target keywords associated with the plurality of fields in the digital form.

18. The method of claim 1, where analyzing each sub-string for compliance with each of a plurality of field definitions comprises applying a pattern-recognition algorithm to the sub-strings and the field definitions.

19. The method of claim 4, where the pattern-recognition algorithm is generated using machine learning.

20. The method of claim 4, where the method further comprises retrieving, via the processor, the pattern-recognition algorithm.



Claims 1, 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7 and 10 of U.S. Patent No. 11,062,695. Although the claims at issue are not identical, they are not patentably distinct from each other because, claims 1, 3-7, are similar in scope and content of the patented claims 1, 3-5, 7 and 10, of the patent issued to the same Applicant. Claims 8-20 are similar in scope and content of claims 1-7 and directed toward a system and method and rejected under similar rationale.
It is clear that all the elements of the application claims, 1, 3-7, are to be found in patented claims 1, 3-5,7 and 10 (as the application claims 1, 3-7 fully encompasses patented claims 1, 3-5, 7 and 10).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1, 3-5, 7 and 10 of the patent is in effect a “species” of the “generic” invention of the application claims . It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1, 3-7, is anticipated by claims 1, 3-5, 7  and 10 of the patent, it is not patentably distinct from of the patented claims.
Application No: 17/341,781
Patent No: 11,062,695
1. A computing device comprising: a processor; non-transient memory operably connected to the processor, the non-transient memory comprising instructions that, when executed by the processor, cause the processor to perform a method comprising the following steps: retrieving a digital form comprising a plurality of fields; retrieving a plurality of field definitions associated with the plurality of fields; receiving a character string; recognizing a plurality of target keywords in the character string; extracting a plurality of sub-strings from the character string based on the target keywords; generating a numerical score by analyzing each sub-string for compliance with each of the plurality of field definitions, where each of the plurality of field definitions comprises a field name and a data type and corresponds to one of the plurality of fields in the digital form; and populating a plurality of the fields in the digital form based on the numerical score generated during the analysis of each sub-string for compliance with each of the plurality of field definitions.
1. A method comprising the steps of: retrieving, via a processor, a digital form comprising a plurality of fields; retrieving, via the processor, a plurality of field definitions associated with the plurality of fields; generating, via the processor, a character string by applying a speech recognition algorithm to audio data comprising a user's speech; recognizing, via the processor, a plurality of target keywords in the character string; extracting, via the processor, a plurality of sub-strings from the character string based on the target keywords; generating, via the processor, a numerical score by analyzing each sub-string for compliance with each of the plurality of field definitions, where each of the plurality of field definitions comprises a field name and a data type and corresponds to one of the plurality of fields in the digital form, where each sub-string is analyzed in real-time while the user speaks; and populating, via the processor, a plurality of the fields in the digital form based on the numerical score generated during the analysis of each sub-string for compliance with each of the plurality of field definitions.
2. The computing device of claim 1, where the character string is generated using optical character recognition (OCR).

3. The computing device of claim 1, where the plurality of field definitions further comprises target keywords associated with the plurality of fields in the digital form.
3. The method of claim 1, where the plurality of field definitions further comprises target keywords associated with the plurality of fields in the digital form.
4. The computing device of claim 1, where analyzing each sub-string for compliance with each of a plurality of field definitions comprises applying a pattern-recognition algorithm to the sub-strings and the field definitions.
4. The method of claim 1, where analyzing each sub-string for compliance with each of a plurality of field definitions comprises applying a pattern-recognition algorithm to the sub-strings and the field definitions.
5. The computing device of claim 4, where the pattern-recognition algorithm is generated using machine learning.
5. The method of claim 4, where the pattern-recognition algorithm is generated using machine learning.
6. The computing device of claim 4, where the method further comprises retrieving the pattern-recognition algorithm.
7. The method of claim 4, where the method further comprises retrieving, via the processor, the pattern-recognition algorithm.
7. The computing device of claim 6 where the pattern-recognition algorithm is retrieved from a remote server.
10. The method of claim 1 where the digital form and the field definitions are retrieved from a remote server.
8. A computing device comprising: a processor; non-transient memory operably connected to the processor, the non-transient memory comprising instructions that, when executed by the processor, cause the processor to perform a method comprising the following steps: retrieving a digital form comprising a plurality of fields; generating a plurality of field definitions associated with the plurality of fields, based on the digital form; receiving a character string; recognizing a plurality of target keywords in the character string; extracting a plurality of sub-strings from the character string based on the target keywords; generating a numerical score by analyzing each sub-string for compliance with each of the plurality of field definitions, where each of the plurality of field definitions comprises a field name and a data type and corresponds to one of the plurality of fields in a digital form; and populating a plurality of the fields in the digital form based on the numerical score generated during the analysis of each sub-string for compliance with each of the plurality of field definitions.

9. The computing device of claim 8, where the character string is generated using optical character recognition (OCR).

10. The computing device of claim 8, where the plurality of field definitions further comprises target keywords associated with the plurality of fields in the digital form.

11. The computing device of claim 8, where analyzing each sub-string for compliance with each of a plurality of field definitions comprises applying a pattern-recognition algorithm to the sub-strings and the field definitions.

12. The computing device of claim 11, where the pattern-recognition algorithm is generated using machine learning.

13. The computing device of claim 12, where the method further comprises retrieving the pattern-recognition algorithm.

14. The computing device of claim 14 where the pattern-recognition algorithm is retrieved from a remote server.

15. A method comprising the steps of: retrieving, via a processor, a digital form comprising a plurality of fields; retrieving, via the processor, a plurality of field definitions associated with the plurality of fields; receiving, via the processor, a character string; recognizing, via the processor, a plurality of target keywords in the character string; extracting, via the processor, a plurality of sub-strings from the character string based on the target keywords; generating, via the processor, a numerical score by analyzing each sub-string for compliance with each of the plurality of field definitions, where each of the plurality of field definitions comprises a field name and a data type and corresponds to one of the plurality of fields in the digital form; and populating, via the processor, a plurality of the fields in the digital form based on the numerical score generated during the analysis of each sub-string for compliance with each of the plurality of field definitions.

16. The method of claim 1, where the character string is generated using optical character recognition (OCR).

17. The method of claim 1, where the plurality of field definitions further comprises target keywords associated with the plurality of fields in the digital form.

18. The method of claim 1, where analyzing each sub-string for compliance with each of a plurality of field definitions comprises applying a pattern-recognition algorithm to the sub-strings and the field definitions.

19. The method of claim 4, where the pattern-recognition algorithm is generated using machine learning.

20. The method of claim 4, where the method further comprises retrieving, via the processor, the pattern-recognition algorithm.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892.

Miller et al., (US 2017/0139887 A1) teach formulating and refining field extraction rules that are used at query time on raw data with a late-binding schema. The field extraction rules identify portions of the raw data, as well as their data types and hierarchical relationships. These extraction rules are executed against very large data sets not organized into relational structures that have not been processed by standard extraction or transformation methods. By using sample events, a focus on primary and secondary example events help formulate either a single extraction rule spanning multiple data formats, or multiple rules directed to distinct formats. Selection tools mark up the example events to indicate positive examples for the extraction rules, and to identify negative examples to avoid mistaken value selection. The extraction rules can be saved for query-time use, and can be incorporated into a data model for sets and subsets of event data.
Muhammadali (US 2017/0330153 A1) teaches Search Extraction Matching, Draw Attention-Fit Modality, Application Morphing, and Informed Apply Apparatuses, Methods and Systems (“SEMATFM-AMIA”) transforms inputs including new job listing introduction inputs, via SEMATFM-AMIA components (e.g., the conductor component, the resume view controller component, the XY paths handler component, the title handler component, the resume librarian component, and the job listing librarian component), into outputs including relevant resume outputs and/or augmented new job listing record outputs. In one embodiment, the SEMATFM-AMIA includes an apparatus, comprising: a memory, a component collection in the memory, and a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory. SEMATFM-AMIA may then receive, in connection with an application to a job, a resume adjustment request, where the request includes one or more raw terms of a resume, one or more normalized terms of the resume, one or more raw terms of a job listing corresponding to the job, and one or more normalized terms of the job listing. SEMATFM-AMIA may load said resume normalized terms and said job listing normalized terms into a joined normalized terms set, and add to a common normalized terms set normalized term members of the joined normalized terms set which meet a count criterion. SEMATFM-AMIA may visit each of one or more normalized term members of the common normalized terms set. After further receiving, adding, visiting, providing and otherwise processing data, SEMATFM-AMIA may receive, from the resume adjuster component, a request to formulate the adjusted resume record, wherein said record formulation request includes specification of the resume and substitution information, and formulate the adjusted resume record which substitutes each of user-selected resume raw terms with a corresponding user-selected job listing raw term, wherein the formulation includes accessing one or more stores.
Kinsely et al., (US 2015/0039651 A1) teach a field extraction template that simplifies the creation of field extraction rules by providing a user with a set of field names commonly assigned to a certain type of data, as well as guidance on how to extract values for those fields. These field extraction rules, in turn, facilitate access to certain "chunks" of the data, or to information derived from those chunks, through named fields. A field extraction template comprises at least a set of field names and ordering data for the field names. The ordering data indicates index positions that are associated with at least some of the field names. A delimiter is specified for splitting data items into arrays of chunks. The chunk of a data item that belongs to a given field name is the chunk whose position within the item's array of chunks is equivalent to the index position associated with the given field name.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658